Case 9:17-cv-81261-WPD Document 259 Entered on FLSD Docket 10/04/2019 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

     ALL-TAG CORP.,                                    )
                                                       )
                    Plaintiff,                         )
                                                       ) Case No. 17 CV 81261-WPD
            v.                                         )
                                                       ) Judge William P. Dimitrouleas
     CHECKPOINT SYSTEMS, INC.,                         ) Magistrate Judge William Matthewman
                                                       )
                    Defendant.                         )

       ALL-TAG’S EXPEDITED MOTION TO COMPEL DOCUMENTS WITHHELD AS
                PRIVILEGED AND NOT DISCLOSED ON A PRIVILEGE LOG
   I. INTRODUCTION
          Plaintiff All-Tag Corp. (“All-Tag”), pursuant to Fed. R. Civ. P. 37(a), hereby moves this
   Court for the entry of an Order deeming Defendant Checkpoint Systems, Inc. (“Checkpoint”) to
   have waived its right to assert privileges and compelling Checkpoint to produce the responsive
   documents it has withheld. Checkpoint has failed to produce a privilege log, and cannot predict
   when one will appear. Meanwhile, Checkpoint has filed four motions dependent upon factual
   contentions: three to strike reports or exclude evidence and one for judgment on pleadings. Next
   it intends to file a Motion for Summary Judgment (and other Dispositive Motions) next Friday
   (October 11, 2019). It expects All-Tag to respond and the court to rule while Checkpoint holds
   back a large volume of relevant documents. Even if Checkpoint were to produce a privilege log
   now, All-Tag has been and will be substantially prejudiced.
          Based on the history of this litigation, All-Tag has reason to believe that documents
   currently being withheld may certainly lead to discoverable evidence. Checkpoint witnesses
   have failed to recall crucial communications and events, even when they have written the
   documents and organized the meetings. In fact, Checkpoint’s seven witnesses have stated that
   they “don’t recall,” “don’t remember,” or “don’t know” the answer to a question
          Many documents produced by Checkpoint
             . An untold number of unproduced documents, and a log itself, may contain facts or
   lead to evidence that                    All-Tag needs to know what was withheld, (and if this
   court deems waiver to be inapplicable) be given an opportunity to challenge any improperly
   designated documents.


                                                   1
Case 9:17-cv-81261-WPD Document 259 Entered on FLSD Docket 10/04/2019 Page 2 of 7



   II. CHECKPOINT HAS WAIVED THE PRIVILEGE BY FAILING TO PRODUCE A
   LOG
         Under Federal Rule of Civil Procedure 26(b)(1), parties may obtain “discovery regarding
   any nonprivileged matter that is relevant to any party's claim or defense.” Fed. R. Civ. P.
   26. Rule 26(b)(5) expressly requires a party asserting a privilege to “describe the nature of the
   documents” not disclosed “in a manner that, without revealing information itself privileged or
   protected, will enable other parties to assess the claim.” Fed. R. Civ. P.
   26(b)(5)(A)(ii). Checkpoint, the party asserting privilege, bears the burden to provide a basis for
   the documents it is withholding. “This burden is met when the party produces a detailed
   privilege log stating the basis of the claimed privilege for each document in question…” Carnes
   v. Crete Carrier Corp., 244 F.R.D. 694, 698 (N.D. Ga. 2007).
          When a party fails to produce a privilege log, waiver of the applicable privileges is
   appropriate. “There is abundant district court case law, mostly unreported, holding that a party
   claiming privilege is obliged to produce a privilege log and its failure to do so means the
   privilege is waived.” Pensacola Firefighters' Relief Pension Fund Bd. of Trustees v. Merrill
   Lynch Pierce Fenner & Smith, Inc., 265 F.R.D. 589, 592 (N.D. Fla. 2010)(collecting cases); see
   also S.E.C. v. Yorkville Advisors, LLC, 300 F.R.D. 152, 167 (S.D.N.Y. 2014 (“the SEC waived
   its privilege protections by failing to produce in a timely manner a privilege log that complied
   with the applicable rules; Neelon v. Krueger, 67 F.Supp.3d 467, (D.Mass. 2014) affirmed in part,
   modified in part, vacated in part at 2015 WL 1037992 (holding that Plaintiff waived any
   privileges or protections which were asserted in privilege log, with the exception of
   communications between plaintiff and his counsel in the instant litigation which related to the
   instant litigation, by failing to produce an adequate privilege log); Thelen Reid & Priest LLP v.
   Marland, No. C 06–2071, 2007 WL 578989, at *9–10 (N.D.Cal.) (“The law is well settled that
   failure to produce a privilege log or production of an inadequate privilege log may be deemed
   waiver of the privilege.”) (citing Burlington N. & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist.
   of Mont., 408 F.3d 1142 (9th Cir. 2005)); Meade v. Gen. Motors, LLC, 250 F. Supp. 3d 1387,
   1393 (N.D. Ga. 2017) (“The court may impose as a sanction the waiver of privilege for cases of
   unjustifiable delay, inexcusable conduct, and bad faith in responding to discovery requests by
   improperly withholding documents on the basis of privilege, and failing to provide an adequate
   privilege log in compliance with Rule 26.”) That is precisely the issue here.



                                                     2
Case 9:17-cv-81261-WPD Document 259 Entered on FLSD Docket 10/04/2019 Page 3 of 7



            Checkpoint’s failure to produce a privilege log, one week from the deadline for Summary
   Judgment motions, is unfair and prejudicial to All-Tag’s ability to draft, and defend, those
   motions. It is thus no surprise that other courts in similar circumstances have found privilege to
   have been waived. See Neelon v. Krueger, 67 F. Supp. 3d 467, 472 (D. Mass. 2014), aff'd in
   part, modified in part, vacated in part, 12-CV-11198-IT, 2015 WL 1037992 (D. Mass. Mar. 10,
   2015):
            The Court assumes it has discretion to give the plaintiff an opportunity to furnish an
            adequate privilege log, but in the present circumstances, that option is not appropriate.
            First, the privilege log should have been produced when plaintiff responded to
            defendants' requests for production of documents on December 13, 2013. Instead, the log
            (# 165–1) was not produced until November 21, 2014. Second, the case has now
            progressed to the point where discovery is closed with the limited exceptions listed in the
            trial judge's Order (# 213) of December 16, 2014, and as to those limited exceptions, the
            discovery must be completed by January 31, 2015. Due to the plaintiffs delay in
            producing the log, there simply is not time to have a new privilege log prepared and then
            have the subsequent litigation over the adequacy of that log and the validity of the
            assertions take place.”);

          In Cunningham v. Connecticut Mut. Life Ins., 845 F. Supp. 1403, 1409 (S.D. Cal. 1994),
   the court ruled likewise:
           Finally, like Eureka, the fairness factor weighs heavily toward waiver. The letter should
           have been identified or included with the documents produced by Cunningham.
           Stringent time constraints now affect this discovery dispute. The discovery cutoff date in
           this case was December 22, 1993. If plaintiff properly asserted his privilege by
           specifically identifying the letter before the discovery cutoff, the prejudice to defendant
           could have been minimized. This factor tips the balance in favor of a waiver of the
           attorney-client privilege.”)
          Checkpoint has waived its privilege. In the alternative, All-Tag must be given sufficient
   time to be able to review and challenge any potentially questionable entries.
   III. ALL-TAG HAS A GOOD FAITH BELIEF THAT ADDITIONAL EVIDENCE
   EXISTS THAT HAS NOT BEEN PRODUCED
          Fact Discovery ended on September 18, 2019. Rather than produce a privilege lot,
   Checkpoint has filed a Motion for Judgment on the Pleadings (D.E. 207, September 6, 2019),
   three Motions to Strike Expert Reports (in whole or in part) (D.E. 205, September 5, 2019; D.E.
   236 and 237, September 27, 2019), a Motion to Strike R. 26 Disclosures or to Extend Discovery
   (D.E. 216, September 17, 2019), and a Motion For Additional Pages and to Submit Multiple
   Summary Judgement Papers (D.E. 215, September 16, 2019). All-Tag has had to respond to the
   motions already pending, and the Court is being asked to decide them, without the benefit of any
   information about these documents.

                                                    3
Case 9:17-cv-81261-WPD Document 259 Entered on FLSD Docket 10/04/2019 Page 4 of 7



          A week after discovery closed (on September 25, 2019), All-Tag asked Checkpoint
   whether it was relying on privilege to withhold any documents. See Exhibit A. Checkpoint did
   not reply. All-Tag asked again on September 27, 2019. Checkpoint responded that it was
   “compiling a privilege log and will send it to you.” See Exhibit B. That day, All-Tag asked
   when it could expect delivery; Checkpoint answered three days later (last Monday) that it was
   “aiming for this week.” All-Tag requested a meet-and-confer, which occurred on Tuesday,
   October 1, 2019, and informed Checkpoint that if it could not commit to a production date, All-
   Tag would be required to ask the present relief from the Court. As a compromise, Checkpoint
   stated it would inform All-Tag by Wednesday, October 2nd as to when a privilege log may be
   available. Checkpoint stated that it needed to consult its vendor about when a log could be
   generated. October 2nd passed and so did Checkpoint’s promise. All-Tag still has no promise to
   produce either a privilege log or the responsive documents. With critical motions pending, and
   dispositive motions looming on October 11, All-Tag simply can wait no longer.
           The unproduced documents could provide valuable evidence that is crucial for summary
   judgment (and the resulting opposition) motions. Summary Judgment depends on the existence
   or absence of material facts in the record. Checkpoint’s documents tell a story
                                          . Checkpoint’s strategy at depositions, however, has been
   to
                                                   In fact, seven Checkpoint fact witnesses have
   stated that they “don’t recall,” “don’t remember,” or “don’t know”
                   The missing documents could refresh recollections or bear on the credibility of
   those memory lapses. An incomplete record has forced All-Tag to respond to motions to which
   the evidence may pertain, and will allow Checkpoint to rely on the amnesiac memory of its
   employees as it contends that All-Tag has no evidence of the various elements of its case.
          All-Tag’s belief that evidence is yet to be uncovered is far from unfounded. Two
   examples are demonstrative. First, All-Tag deposed Mr. Keith McUmber, the individual who
   left All-Tag for Checkpoint and quickly became




                                                                                        The


                                                   4
Case 9:17-cv-81261-WPD Document 259 Entered on FLSD Docket 10/04/2019 Page 5 of 7



   objection was baseless, and after a month of requesting a copy with any privileged information
   redacted, All-Tag received an entirely unredacted copy. The evidence


                                                                   is important.
          Second, this case revolves around false advertising of a purportedly “independent” and
   “certified” third-party testing that continues to be prominently displayed on Checkpoint’s
   website. Not until after subpoenaing the testing agency, TUV Rheinland, did All-Tag find out




                            When a Defendant’s strategy,            is to suppress evidence on which
   All-Tag will rely, and to argue the absence of evidence of liability, All-Tag is entitled to have
   access to all the information that could lead to relevant evidence. A fair hearing depends on it.
          Nor should Checkpoint be allowed to claim that its delay is somehow excused. The delay
   is deliberate. Checkpoint engaged in months of expensive delay tactics before being ordered to
   produce documents. Its excuse, as it told this Court, was that it needed time to conduct a
   “quality control” filter after its vendor culled the documents and to check for privileged
   materials. See D.E. 76 at 19-21 (Transcript of November 11, 2019 Hearing). Checkpoint told
   this Court that it would produce its potentially privileged documents on a rolling basis and work
   to produce a privilege log. See id. at 42-43. Neither happened.
   IV. MEET AND CONFER CERTIFICATE PURSUANT TO S.D. L.R. 7.1(A)(3)
         I hereby certify that counsel for the Plaintiff/movant has conferred with counsel for
   Defendant in a good faith effort to resolve the issues raised in the motion, as stated
   above. Pursuant to Fed. R. Civ. P. 37(a)(5), All-Tag is entitled to its “reasonable expenses
   incurred in making the motion, including attorney’s fees.” Id.
          WHEREFORE, All-Tag respectfully requests that the Court deem Checkpoint’s withheld
   documents as non-privileged. If the Court deems Checkpoint to not have waived privilege, All-
   Tag requests time to review and challenge a privilege log before Summary Judgment Motions
   are due.
   Dated: October 4, 2019                        Respectfully submitted,

                                                 By: /s/ Christopher Kammerer
                                                        Christopher Kammerer



                                                     5
Case 9:17-cv-81261-WPD Document 259 Entered on FLSD Docket 10/04/2019 Page 6 of 7



                                     Christopher William Kammerer
                                     John F. Mariani
                                     KAMMERER MARIANI PLLC
                                     1601 Forum Place, Suite 500
                                     West Palm Beach, FL 33401
                                     (561)-990-1592
                                     ckammerer@kammerermariani.com
                                     jmariani@kammerermariani.com

                                     William MacLeod (pro hac vice)
                                     Julian Solotorovsky (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     333 West Wacker Drive
                                     Chicago, IL 60606
                                     (312)-857-7070
                                     jsolotorovsky@kelleydrye.com
                                     wmacleod@kelleydrye.com

                                     Damon Suden (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     101 Park Avenue
                                     New York, NY 10178
                                     (212)-808-7800
                                     dsuden@KelleyDrye.com

                                     John B. Williams (pro hac vice)
                                     WILLIAMS LOPATTO PLLC
                                     1707 L Street, NW Suite 550
                                     Washington, DC 20036
                                     (202) 296-1611
                                     jbwilliams@williamslopatto.com
                                     Attorneys for Plaintiff All-Tag Corporation




                                        6
Case 9:17-cv-81261-WPD Document 259 Entered on FLSD Docket 10/04/2019 Page 7 of 7



                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 4th day of October 2019, a true and correct copy of the

   foregoing was served upon the following counsel of record for Defendant via CM/ECFw:

                                                 Charles Howard Lichtman
                                                 Gavin Gaukroger
                                                 BERGER SINGERMAN
                                                 Las Olas Centre II
                                                 350 E Las Olas Boulevard
                                                 Suite 1000
                                                 Fort Lauderdale, FL 33301
                                                 954-525-9900
                                                 Fax: 523-2872
                                                 clichtman@bergersingerman.com
                                                 ggaukroger@bergersingerman.com


                                                 Robert J. Palmersheim
                                                 Anand C. Mathew
                                                 Julie M. Mallen
                                                 PALMERSHEIM & MATHEW
                                                 401 N. FRANKLIN STREET, SUITE 4S
                                                 CHICAGO, IL 60654
                                                 312-319-1791
                                                 acm@thepmlawfirm.com
                                                 rjp@thepmlawfirm.com
                                                 jmm@thepmlawfirm.com

                                                 By: /s/ Christopher Kammerer
                                                    Christopher Kammerer




                                                7
